Exhibit 10.2




SALES AGREEMENT







This Sales Agreement (“Agreement”) entered into this 29th day of September, 2005
between M D Cowan, Inc., 2600 W. 87th Street, Odessa, TX, 79765 (“Cowan”) and PV
Exploration Company, 1083 Sain Street, Fayetteville, Arkansas (“PV
Exploration”).




In consideration of the covenants and agreements contained herein, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Cowan agrees to sell and PV Exploration agrees to purchase (i) five (5) drilling
rigs meeting the specifications set forth on Exhibit A attached hereto (the
“Rigs”) and (ii) spare parts and equipment meeting the specifications set forth
on Exhibit F attached hereto (collectively, the “Spare Parts”).  PV Exploration
shall have the right to make changes in the specifications for the Rigs and the
Spare Parts upon written notice to Cowan.  If any such changes affect Cowan’s
cost of fabricating the Rigs or acquiring the Spare Parts, the parties shall
mutually agree in writing to an equitable adjustment to the Purchase Price
before any such changes are made by Cowan.




2.

The total purchase price for all the Rigs and Spare Parts (the “Purchase Price”)
shall be as follows:




PV Exploration Rig #6

$7,685,000

PV Exploration Rig #7

7,685,000

PV Exploration Rig #8

7,685,000

PV Exploration Rig #9

7,685,000

PV Exploration Rig #10

  7,685,000

Spare Parts

2,243,000




TOTAL

$40,668,000




3.

The Purchase Price shall be paid as follows:




a.

Ten Million One Hundred Sixty-Seven Thousand Dollars ($10,167,000), representing
twenty-five percent (25%) of the Purchase Price, shall be deposited with Western
National Bank, Odessa, Texas (“Escrow Agent”) within five (5) business days
following the execution of this Agreement (the “Down Payment”).  An additional
Ten Million One Hundred Sixty-Seven Thousand Dollars ($10,167,000), representing
twenty-five percent (25%) of the Purchase Price (the “Second Payment”), shall be
deposited with the Escrow Agent within five (5) business days following PV
Exploration’s receipt of written notice from Cowan that Cowan has commenced
fabrication work on PV Exploration Rig #6.  Escrow Agent shall pay both the Down
Payment and the Second Payment to Cowan in installments in accordance with the
payment procedures described on Exhibit B attached hereto;




b.

The remaining Twenty Million Three Hundred Thirty-Four Thousand Dollars
($20,334,000), representing the remaining fifty percent (50%) of the Purchase
Price, shall be paid to Cowan proportionately as each Rig is delivered and
accepted by PV Exploration (i.e. as each Rig is delivered to and accepted by PV
Exploration, PV Exploration shall pay $3,842,500 to Cowan) and when the Spare
Parts are delivered and accepted by PV Exploration; and




c.

Any sales, use, excise or similar tax applicable to the sale of the Rigs shall
be borne and paid by PV Exploration or, in the alternative, PV Exploration will
provide Cowan with appropriate tax exemption certificates.  In this regard,
Cowan and PV Exploration contemplate that the sale of the Rigs shall be exempt
from sales taxes under Section 151.324 of the Texas Tax Code, since the Rigs are
to be promptly removed from Texas and used for the exploration of oil and gas
outside the state of Texas.




4.

Subject to the testing procedures and inspections by PV Exploration as provided
below, PV Exploration shall make final payment for each Rig and the Spare Parts
(as described in paragraph 3b. above) at the time and place of delivery of each
Rig and the Spare Parts upon tender by Cowan of (i) an Assignment and Bill of
Sale in the form attached hereto as Exhibit C and (ii) any other title transfer
documents (if any) reasonably requested by PV Exploration.  As a condition to PV
Exploration’s acceptance of the Rigs and the Spare Parts, each Rig and the Spare
Parts shall successfully complete the testing procedures described on Exhibit D
attached hereto.




5.

The Rigs and the Spare Parts shall be delivered for inspection, testing and
transfer of title at Cowan’s yard in Odessa, Texas according to the following
delivery schedule:




Rig Number

Delivery Date




PV Exploration Rig #6

April 15, 2006

PV Exploration Rig #7

May 15, 2006

PV Exploration Rig #8

June 15, 2006

PV Exploration Rig #9

July 15, 2006

PV Exploration Rig #10

August 15, 2006




The parties agree that time is of the essence with respect to the
above-described delivery schedule.  Cowan and PV Exploration shall keep in close
communication regarding the progress of construction of each of the Rigs.  Cowan
shall give PV Exploration at least ten (10) days notice prior to the actual
delivery date for each Rig and the Spare Parts so that PV Exploration shall have
sufficient time to inspect each Rig and the Spare Parts and conduct the testing
procedures described above.




6.

Cowan warrants to PV Exploration the following:




a.

Cowan is and shall be upon delivery to PV Exploration the legal owner of the
Rigs and the Spare Parts;




b.

The Rigs and the Spare Parts are now, and will at transfer of title, be free and
clear of any security interests, liens and encumbrances of whatsoever nature
which would prevent Cowan from transferring good title, free and clear, to PV
Exploration;




c.

Cowan warrants title to the Rigs and the Spare Parts against the claims of all
persons or entities, including vendors and suppliers of equipment that is
incorporated into the Rigs;




d.

Cowan is in good legal standing with full authority to enter into this
agreement, perform its obligations hereunder and convey the Rigs and the Spare
Parts to PV Exploration as described above;




e.

The Rigs shall meet the specifications described on Exhibit A and the Spare
Parts shall meet the specifications described on Exhibit F.  Both the Rigs and
the Spare Parts shall be fit for the purposes for which they are ordinarily
intended;




f.

Throughout the fabrication process, Cowan shall conduct such quality
assurance/quality control inspections of the Rigs as are consistent with good
engineering and fabrication practices in order to ensure the mechanical and
structural integrity of the Rigs (collectively, the “QA/QC Inspections”),
including, but not limited to, 100% visual weld inspections, 20% mag particle
inspections and 100% x-ray inspections on all high pressure piping welds.  Cowan
shall maintain detailed records of all QA/QC Inspections conducted by Cowan for
a period of two (2) years following the date of delivery of the last Rig
delivered hereunder (the “Retention Period”).  Cowan shall provide summary
reports of all such QA/QC Inspections to PV Exploration prior to the testing of
each Rig under paragraph 5 above.  From time to time during the Retention
Period, PV Exploration shall have the right to audit (during normal business
hours) all of the records maintained by Cowan relating to the Rigs; and




g.

The Rigs will be assembled in Cowan’s yard in Odessa, Texas, will not be
assigned to any other customer and will be delivered to PV Exploration free of
any rightful claims by third parties arising from patent or trademark
infringement.




All manufacturer’s warranties, manuals, drawings and instructions on the Spare
Parts and on all material and equipment incorporated in the Rigs shall either
run directly to PV Exploration or shall be assignable to PV Exploration.  The
installation of all such material and equipment shall be in strict accordance
with the manufacturer’s requirements.  Cowan shall be responsible for enforcing
or, at Cowan’s option, performing all such warranties.  Cowan will provide a
detailed inventory list (which shall include the make, model and serial number
of all major subcomponents of each Rig) and  detailed as-built mechanical
drawings for each Rig and/or assembled Spare Parts.




7.

Title to, and risk of loss with relation to, each of the Rigs shall remain in
Cowan, on a Rig by Rig basis, until inspection, testing, payment of the
remaining portion of the Purchase Price of each such Rig and transfer of
documents of title.  Likewise, title to, and risk of loss with relation to, the
Spare Parts shall remain in Cowan until inspection, testing, payment of the
remaining portion of the Purchase Price for the Spare Parts and transfer of
title documents.  Prior thereto, Cowan shall maintain the insurance described on
Exhibit E hereto.  Cowan shall furnish to PV Exploration certificates of
insurance evidencing such coverage, together with evidence of the payment of all
premiums therefore.  Cowan shall indemnify and hold harmless PV Exploration, its
officers, agents, employees, affiliates, successors and assigns, from and
against any and all suits, actions, claims, demands, costs and expenses
(including attorneys’ fees) of any nature for personal injury, death, physical
damage to property or patent or trademark infringement arising out of or
resulting from Cowan’s activities under this Agreement.




8.

PV Exploration shall have the right to inspect and conduct the above-described
testing procedures on each Rig and the Spare Parts at Cowan’s yard in Odessa,
Texas, prior to accepting delivery. In the event any such Rig or Spare Parts
does not meet PV Exploration’s standards, PV Exploration shall, within two (2)
business days of such inspection and/or testing notify Cowan in writing of any
claimed defect. Cowan shall have a reasonable time to cure any such defect. In
the event the parties disagree as to the existence or extent of any defect, the
parties shall attempt to resolve the issue in good faith within ten (10) days.
 In the event PV Exploration fails to notify Cowan as provided above and the Rig
and/or Spare Parts shall have passed the above-described testing procedures, PV
Exploration shall be deemed to have made unqualified acceptance of the Rig
and/or Spare Parts subject, however, to the warranties described in paragraph 6
above.

 

9.  If the Parties disagree as to any matter under this Agreement, including
without limitation any dispute as to the termination, construction, validity,
interpretation, enforceability or breach of the Agreement, they will first
attempt to resolve such disagreement through a meeting, to be held within ten
(10) days of any such dispute, of senior executives of each party.

            If such meeting of senior executives of each party fails to resolve
the matter within thirty (30) days of the date of such meeting, then thereafter
any such dispute, controversy or claim arising out of or in relation to or in
connection with the Agreement or the operations carried out under this Agreement
shall be exclusively and finally settled by arbitration in accordance with this
paragraph 9 and the most current commercial arbitration rules of the American
Arbitration Association.  Either party may submit such dispute, controversy or
claim to arbitration by notice to the other party.

The arbitration shall be heard and determined by three (3) arbitrators.  Each
side shall appoint an arbitrator of its choice within thirty (30) days of the
submission of a notice of arbitration.  The party-appointed arbitrators shall in
turn appoint a presiding arbitrator of the tribunal within thirty (30) days
following the appointment of both party-appointed arbitrators.  All decisions
and awards by the arbitration tribunal shall be made by majority vote.

Unless otherwise expressly agreed in writing by the parties to the arbitration
proceedings:

 (i)        The arbitration proceedings shall be held at a location in Texas as
determined by the arbitrators;

                         (ii)

The arbitrator(s) shall be and remain at all times wholly independent and
impartial;

(iii)

Any procedural issues and substantive law shall be determined by the applicable
laws of the State of Texas, other than those laws which would refer the matter
to another jurisdiction;

(iv)

The costs of the arbitration proceedings (including attorneys' fees and costs)
shall be  awarded to the prevailing party unless otherwise determined by the
arbitrators.

(v)

The decision of the majority of the arbitrators shall be reduced to writing and
shall be final and binding without the right of appeal.  The arbitrator’s
decision shall be the sole and exclusive remedy regarding any claims,
counterclaims, issues or accountings presented to the arbitrators and any such
award shall be promptly paid in U.S. dollars free of any deduction or offset, as
decided by the arbitrators.  Any costs or fees incident to enforcing the award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement;

(vi)

Consequential, punitive or other similar damages shall not be allowed except
those payable to third parties for which liability is allocated among the
parties by the arbitral award;

(vii)

The award shall include interest at the rate of twelve percent (12%) per annum
from the date of any breach or violation of this Agreement, as determined by the
arbitral award, and from the date of the award until paid in full;

(viii)

Judgment upon the award may be entered in any court having jurisdiction over the
person or the assets of the party owing the judgment, or application may be made
to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be;

(ix)

The arbitration shall proceed in the absence of a party who, after due notice,
fails to answer or appear.  An award shall not be made solely on the default of
a party, but the arbitrator(s) shall require the party who is present to submit
such evidence as the arbitrator(s) may determine is reasonably required to make
an award;

10.

All representations and warranties of Cowan shall survive closing of the
transactions contemplated herein.

11.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, Cowan
shall not assign its rights or obligations under this Agreement (directly or
indirectly) without the prior written consent of PV Exploration.




12.

This Agreement may not be modified in any way except in writing executed by both
the parties.




13.

If any clause of this Agreement is held to be unenforceable by a court of
competent jurisdiction, such clause will be deleted and the balance of the
Agreement will remain in full force and effect.




14.

This Agreement may be executed in counterparts.  Execution of this Agreement via
facsimile shall be effective, and signatures received via facsimile shall be
binding upon the parties hereto and shall be effective as originals.




15.

This writing constitutes the entire agreement of the parties and there are no
outstanding understandings or agreements, oral or written. Each party, in
entering into this Agreement has not relied upon any representation of the other
party other than contained herein.




16.

Cowan hereby grants to PV Exploration a security interest in the Rigs (including
the component parts thereof) and the Spare Parts, to the extent of the Down
Payment and the Second Payment, to secure the performance by Cowan of its
obligations under this Agreement. Cowan hereby authorizes PV Exploration to file
appropriate financing statements to perfect such security interest. Cowan will
cooperate with PV Exploration and agrees to execute documentation to secure the
Rigs (including the component parts thereof) and the Spare Parts.  Cowan
warrants and represents that, except for the security interest granted hereby,
the Rigs (including the component parts thereof) and the Spare Parts are and
shall continue to be free and clear of any adverse claim, security interest or
other encumbrance.  If it is determined that Cowan’s lenders have an existing
lien or security interest that could constitute an adverse claim, security
interest or encumbrance on the Rigs (including the component parts thereof) or
the Spare Parts, Cowan shall obtain an appropriate release or subordination
thereof to the security interest granted to PV Exploration hereunder.




17.

Subject to compliance with governing laws and applicable notification
requirements of the New York Stock Exchange, the parties agree that prior to
making any announcement or statement with respect to this Agreement or the
transaction contemplated herein, the party desiring to make such public
announcement or statement shall consult with the other party and exercise all
reasonable efforts (i) to agree on the text of a joint public announcement or
statement or (ii) to obtain approval of the other party of the text of its own
public announcement or statement.




IN WITNESS WHEREOF, the parties have executed this Agreement effective the 29th
day of September, 2005




M D COWAN, INC.                                     

 

    PV EXPLORATION COMPANY By:     By:   Title:     Title:  











EXHIBIT A







RIG SPECIFICATIONS













DERRICK AND SUBSTRUCTURE

           

DERRICK/MAST

  

yes/no

    

Make/type :

   

Rated for wind speed :

   

   With full set back :

  

knots

   With no set back :

  

knots

Height :

  

ft

Dimensions of base :

  

ft x ft

Dimensions of crown :

  

ft x ft

Gross nominal capacity :

  

lbs

Static hook load :

  

lbs

Minimum number of lines :

  

no.

Ladders with safety cages and rests :

  

yes/no

Platform for crown sheave access :

  

yes/no

Pull Down System

   

   pull down capacity :

  

Lbs

Lighting system explosion proof :

  

yes/no

BREAK-OUT MACHINE w/pipe spinner (est. price $45,000)

   

SUBSTRUCTURE

  

yes/no

    

Make/type :

   

Slip Bowl height (above Ground Level) :

  

Ft

Length:

  

Ft

Width :

  

Ft

Setback capacity :

  

Kips

Simultaneous setback-hookload capacity :

  

Kips

Slip Bowl beam capacity (total) :

  

St

Clear height below Slip Bowl beams (to Ground Level) :

  

Ft











Hydraulic Pipe Arm

        

DRAWWORKS AND ASSOCIATED EQUIPMENT

  

yes/no

    

Drawworks

        

Make/type :

   

Motors make/type :

   

   Quantity :

   

Rated input power :

  

Hp

Drum size (diameter x length) :

  

In

Drum type (grooved/smooth) :

   

   For drill line size :

  

In

Brake type (disk/drum) :

   

Maximum Hook Load - 12 lines :

  

Lbs

Maximum Hook Load - 10 lines :

  

Lbs

Maximum Hook Load - 8 lines :

  

Lbs

Makeup cathead type :

  

Lbs

Crown block safety devices :

   

   Make/type :

        

Independent fresh water cooling system for

   

   drawworks and Air brake :

  

yes/no

                   




Slickline Unit

        

Make/model :

   

Wire length (nominal) :

  

ft

Wire size :

  

in

Max working load :

  

lbs

Safe working load :

  

lbs

Depth counter :

  

yes/no

Pull indicator :

  

yes/no

         

DERRICK HOISTING EQUIPMENT

  

yes/no

    

Crown Block

        

Make/Type :

   

Rated Capacity :

  

st

No. of sheaves :

  

no

Sheave diameter :

  

st

Sheave grooved for line size :

  

in

    

Traveling Block

        

Make/Type :

   

Rated Capacity :

  

st

No. of sheaves :

   

Sheave diameter :

  

in

Sheave grooved for line size :

  

in

Remotely operated elevators – est. price is $30,000 per rig

  

Y/N

Elevator links

  

Y/N

    

Hook

        

Make/Type :

   

Rated Capacity :

   

Complete with spring assembly/hook locking device :

        

Drilling Line

        

Diameter :

  

in

Construction :

   

Length (original) :

  

ft

Drilling line reel :

   

   Drum cover :

  

Yes/no

   Drilling line drum power driven :

   

Spare drilling line :

  

Yes/no

   Location (rig, yard, etc.):

   

Roller guides :

  

yes/no

    








Dead Line Anchor

        

Make/Type :

   

Weight sensor :

  

yes/no

Deadline dampener :

  

yes/no

    

ROTATING SYSTEM

  

yes/no

    

Rotating Table

        

Make/Type :

   

Maximum opening :

  

in

Rated capacity :

  

st

Two speed gearbox :

   

Emergency chain drive :

   

Driven by an independent electric motor :

   

   Electric motor make/type :

   

   Output power :

   

   Maximum continuous torque :

   

Drip pan/mud collection system :

        

Top Drive

        

Make :

   

Type (electric/hydraulic) :

   

Rated capacity :

  

st

Working pressure :

  

psi

Output power :

  

ft/lbs

Maximum continuous torque @ 150 rpm:

  

ft/lbs

Two speed gear box :

   

Maximum continuous rotary speed :

  

rpm

Manually operated kelly cock :

  

yes/no

Cooling system type :

   

Upper inside BOP:

  

yes/no

Floating Cushion Sub (Upper Torque Sub):

  

yes/no

Rotating Rated capacity :

  

st

Working pressure :

  

psi

Output power :

  

ft/lbs

Link adapter – est. price $25,000/rig

  

Y/N

Top Drive tubular running tool:                                     

  

in

Top Drive Brake System

  

yes/no

    











POWER SUPPLY SYSTEMS

        

RIG POWER PLANT

  

yes/no

    

Diesel Engines

        

Quantity:

  

no.

Make/Type :

   

Maximum continuous power :

  

hp

At rotation speed of :

  

rpm

Equipped with spark arrestors :

  

yes/no

Mufflers installed :

  

yes/no

    

AC – Generator

        

Quantity:

  

no.

Make/Type :

   

Continuous power :

  

kw

At rotation speed of :

  

rpm

Output volts :

  

volts

Each Generator to be wired such as to allow either to be used to power the rig
or other equipment as required (both generators capable of running at same time
– one for the rig, one for other equipment)

  

Yes

    

COMPRESSED AIR SYSTEMS

  

yes/no

    

Air Compressors – Primary

   

   Quantity :

  

no.

   Make :

   

   Model :

   

   Rated Capacity :

  

ft3/min

   Working pressure :

  

Psi

   Prime mover (electric/diesel) :

   

      Continuous power :

  

Hp

Air Compressor – Booster

   

   Quantity :

  

no.

   Make :

   

   Model :

   

   Rated Capacity :

  

ft3/min

   Working pressure :

  

psi

   Prime mover (electric/diesel) :

   

   Continuous power :

  

hp

    

Mist Pump:

   

   Quantity :

  

no.

   Make :

   

   Model :

   

   Rated Capacity :

  

gpm

   Working pressure :

  

psi

   Prime mover (electric/diesel) :

   

   Continuous power :

  

hp

    

Air Compressors - Medium Pressure (rig air):

   

   Quantity :

  

no.

   Make :

   

   Model :

   

   Rated Capacity :

  

ft3/min

   Working pressure :

  

psi

   Prime mover (electric/diesel) :

   

   Continuous power :

  

hp

         

AIR RECEIVERS

  

yes/no

    

Volume (total) :

  

ft3

Pressure :

  

psi

Location :

   

Volume (total) :

  

ft3

Pressure :

  

psi

Location :

        








FUEL TANK

        

Volume

  

Gals

    




WELL CONTROL

      

LOW PRESSURE BLOWOUT PREVENTERS

  

All appropriate components H2S rated

 

yes/no

   

RAM TYPE PREVENTERS

 

yes/no

   

Quantity :

 

no.

Make/model :

  

Type (single/double/triple) :

  

Size :

 

in

Working pressure :

 

psi

Ram locks :

 

yes/no

Type (manual/hydraulic) :

  

H2S service :

 

yes/no

Side outlets :

 

no.

   Size :

 

in

   WP :

 

psi

Bottom connection :

  

Top connection :

  

Shear ram boosters :

 

yes/no

   

Available Rams (installed & spare)

      

Quantity/type/size :

(Sets)

no. / type / in.

Quantity/type/size :

(Sets - pipe)

no. / type / in.










ANNULAR PREVENTER

 

yes/no

   

Quantity :

 

no.

Make/type :

  

Size :

 

in

Working pressure :

 

psi

Bottom connection :

  

Top connection :

  

Blocking Valve:

                  

KILL LINE VALVES

 

yes/no

   

Quantity :

 

no.

Make/type :

  

Size :

 

in

Working pressure :

 

psi

Gasket type :

  

Hydraulic/manual/non-return :

      

Quantity :

 

no.

Make/type :

  

Size :

 

in

Working pressure :

 

psi

Gasket type :

  

Hydraulic/manual/non-return :

      

CHOKE LINE VALVES  (full opening)

 

yes/no

   

Quantity :

  

Make/type :

  

Nominal Size :

 

in

Working pressure :

 

psi

Gasket type :

  

Hydraulic/manual :

      

Quantity :

  

Make/type :

  

Nominal Size :

 

in

Working pressure :

 

psi

Gasket type :

  

Hydraulic/manual :

  





 




BOP CONTROL SYSTEM

 

yes/no

   

Accumulator Unit

      

Make/model :

  

Location :

  

Fluid reservoir capacity :

 

U.S. gal

Oil/water mix. Rate :

 

U.S. gal/min

Glycol reservoir capacity :

 

U.S. gal

Total accumulator capacity (w/o precharge) :

 

U.S. gal

System working pressure :

 

psi

Control manifold model :

  

Regulator type :

  

Total useful accumulator volume

  

   equals all preventer opening and closing volumes :

 

yes/no

   Plus percent additional volume :

 

%

   

Accumulator Hydraulic Pumps

      

Electric Driven:

  

   Quantity :

 

no.

   Make/model :

  

   Each driven by motor of power :

 

hp

   Flow rate of each pump :

 

U.S. gal/min

   At operating pressure :

 

psi

   

Air Driven :

  

   Quantity :

 

no.

   Make/model :

  

   Flow rate of each pump :

 

U.S. gal/min

   At operating pressure :

 

psi

   

Primary Control Panel

      

Control panel make/model :

  

Location :

  

Panel controls for the following functions :

  

   Annular BOP :

 

yes/no

   Ram BOP's :

 

yes/no

   Choke line valve :

HCR

yes/no

   System pressure regulator :

 

yes/no

   Pressure regulator for annular :

 

yes/no

   Flow meter :

 

yes/no

   Quantity of pressure gauges :

 

no.

Remote Control Panel

      

Control panel make/model :

  

Location :

  

Panel controls for the following functions :

  

   Annular BOP :

 

yes/no

   Ram BOP's :

 

yes/no

   Choke line valve :

HCR

yes/no

   System pressure regulator :

 

yes/no

   Pressure regulator for annular :

 

yes/no

   Flow meter :

 

yes/no

   Quantity of pressure gauges :

 

no.

   

CHOKE MANIFOLD COMPONENTS

  

All appropriate components H2S rated

 

yes/no

   

CHOKE MANIFOLD

 

yes/no

   

Nominal size :

 

in

Minimum ID :

 

in

Maximum WP :

 

psi

Quantity of fixed chokes :

 

no.

   Make/model :

  

   Size (ID) :

 

in

Quantity of adjustable chokes :

 

no.

   Make/model :

  

   Size (ID) :

 

in

Power choke remote control panel :

 

yes/no

   Make/model :

  

   Location :

  

Choke manifold to be fabricated with spacer spools, etc. to accommodate SWACO
type Hydraulic chokes but two manual chokes to be installed.  The Buffer chamber
to be 10” OD with straight thru 4” line.

 

Yes

STEEL CHOKE LINE

 

yes/no

(BOP to MANIFOLD)

  

Quantity :

 

no.

Make/type :

  

ID :

 

in

Working pressure :

 

psi

H2S service :

 

yes/no

   

FLEXIBLE BOP CONTROL HOSES

 

yes/no

   

Quantity :

 

no.

Make/type :

  

ID :

 

in

Working pressure :

 

psi

Fire resistant :

 

yes/no

BOP TESTING EQUIPMENT

 

yes/no

   

HYDRAULIC BOP TEST PUMP

      

BOP HOIST SYSTEM

 

yes/no

   

Make/type :

  

Quantity of hoists :

      

Traveling Stand for BOP's

 

yes/no




MUD SYSTEM

        

MUD PUMPS

  

yes/no

Est. upgrade price per unit from PZ-9 package is $320,000, including engine &
larger pump components

   

Quantity :

  

no.

Make :

   

Model :

   

Horsepower:

   

Type (triplex/duplex) :

   

Mud pump drive motors/engines:

  

no.

   Motor type :

   

   Continuous power rating per motor :

  

hp

Fluid end type :

   

   Maximum working pressure :

  

psi

   Test pressure :

  

psi

Pump stroke counter type :

   

Supercharging pump type :

  

yes/size

   Driven by motor of power :

  

hp

Discharge/suction line ID:

  

in/in

Mud pump pulsation dampener type :

  

no./pump

Reset relief valve :

             

Transmission

   

Quantity :

  

no./pump

Make/type :

   

Net Input Torque :

  

lb-ft

Net Input Power :

  

hp

Turbine Torque :

  

lb-ft

    

TRANSFER PUMPS/MIXING PUMPS

  

yes/no

    

Mixing Pumps

   

   Quantity :

  

no.

   Make/model :

   

   Output capacity :

  

U.S. gpm

   Drive motor type :

   

      Power output :

  

hp

    

CHARGING PUMPS

  

yes/no

    

Quantity :

  

no.

Make/type :

   

Capacity (each) :

  

U.S. gal/min

Driven motor type :

  

type

   Power output :

  

kw

    

STANDPIPE MANIFOLD

  

yes/no

    

Quantity of standpipes :

  

no.

Standpipe/ID :

  

in

H-Type standpipe manifold :

  

yes/no

Kill line outlet :

  

yes/no

Fill-up like outlet :

  

yes/no

Bleed-off line outlet :

  

yes/no

Outlet for MWD sensor

  

yes/no

    

ROTARY HOSES

  

yes/no

    

Quantity :

  

no.

Make/type :

   

ID x Length :

  

in x ft

Working pressure :

  

psi

Snubbing lines :

  

yes/no

    

Quantity :

  

no.

Make/type :

   

ID x Length :

  

in x ft

Working pressure :

  

psi

Snubbing lines :

  

yes/no

    

LOW PRESSURE MUD SYSTEM

   

MUD TANKS (Rounded Bottoms)

  

yes/no

    

Quantity :

  

no.

Total capacity (usable) :

  

bbl

Usable capacity No. 1 :

  

bbl

   Type (active/reserve) :

   

Height :

  

ft

Agitators :

  

yes/no

High Pressure Mud guns :

  

yes/no

Usable capacity No. 2 :

  

bbl

   Type (active/reserve) :

   

Height :

  

ft

Agitators :

  

yes/no

High Pressure Mud guns :

  

yes/no

    

SHALE SHAKER

  

yes/no

    

Primary :

   

   Quantity :

  

no.

   Make/model :

   

   Type :

   

   Nominal flow rate (total) :

  

gpm

    

MUD AGITATORS

  

yes/no

    

Quantity :

  

no.

Make/model :

   

Driven by motor of power :

  

hp

Located in tanks :

   

Impeller Blades, Type

        

BULK SYSTEM

  

yes/no

    

MUD HOPPER

  

yes/no

    

Quantity :

  

no.

Make/model :

   

Feed pump make/model :

   

   Type/size :

   

   Capacity :

  

gpm

   Drive motor hp :

  

hp

Is feed pump dedicated to mud hopper(s):

  

yes/no

DESANDER

  

yes/no

Cone No. & size

        

DESILTER

  

yes/no

Cone No. & size

        

CEMENT STANDPIPE

  

yes/no

    

Quantity of standpipes :

  

no.

Standpipe/ID :

  

in

Bleed-off line outlet :

  

yes/no

Working Pressure:

  

psi

         

WATER TANK

        

Capacity

  

Bbls

Centrifugal Pumps

  

No.

     Type/Size:

   

     Drive Motor HP:

  

HP

    




MISCELLANEOUS EQUIPMENT

  

Junk basket – est. $8,000/rig

 

Y/N

       

RIG FORK LIFT

 

yes/no

Make

  

Model

  

Rated Capacity

 

lbs

Pipe Grapples

 

yes/no
















EXHIBIT B







PAYMENT PROCEDURES







1.

Upon execution of this Agreement, Escrow Agent shall establish a separate escrow
account to hold both the Down Payment and the Second Payment (collectively, the
“Escrow Amount”).  Escrow Agent shall fund periodic advances of the Escrow
Amount to Cowan upon compliance with this procedure but not more than two times
per week upon the presentation by Cowan to the Escrow Agent (with a copy to PV
Exploration) of the following documents:




(a)

An application for payment that describes all costs incurred by Cowan during the
applicable period in connection with the fabrication of the Rigs, including:




(i)

All wages paid for labor and personnel employed by Cowan in the performance of
this Agreement;




(ii)

The cost of all equipment, materials, supplies and parts that are to be
incorporated in the Rigs; and




(iii)

All payments made by Cowan to any subcontractors providing services in
connection with the fabrication of the Rigs.




(b)

Copies of all invoices documenting the costs incurred under (a)(ii) and (a)(iii)
above.




2.

Upon receipt of each progress payment hereunder, Cowan shall promptly pay its
suppliers and subcontractors the amount to which such suppliers and
subcontractors are entitled for materials and equipment supplied for, and/or
work performed on, the Rigs.  Cowan warrants that (i) the work, materials and
equipment covered by any progress payment application shall be free and clear of
all liens, claims, security interests and other encumbrances and (ii) no payment
will be made to Cowan, or any suppliers or subcontractors, for any work,
materials or equipment that shall be subject to an agreement under which an
interest therein or a lien, claim, security interest or other encumbrance
thereon is retained or otherwise imposed by Cowan or any such supplier or
subcontractor.




3.

Cowan shall maintain books and records documenting the costs described in
paragraph 1(a) above.  PV Exploration shall have the right to review all such
books and records at reasonable times during normal business hours.




4.

Escrow Agent is not responsible in any manner for the sufficiency, correctness,
genuineness or validity of any of the invoices or supporting documents deposited
with the Escrow Agent pursuant to this provision or for the form or execution
thereof.  Escrow Agent may rely and shall be protected in acting on any
instrument believed by it to be genuine and to have been signed or presented by
an authorized officer of Cowan.  So long as Escrow Agent has acted in good
faith, Escrow Agent shall have no liability for disbursement of funds from the
escrow account to Cowan under the terms of these instructions.




M D COWAN, INC.







By:




Title:







PV EXPLORATION COMPANY







By:




Title:
















Western National Bank hereby joins in the execution of this Agreement for the
sole purpose of evidencing its consent to act as escrow agent hereunder in
accordance with the terms of this Exhibit B.




WESTERN NATIONAL BANK







By:




Name:




Title:










 








EXHIBIT C







ASSIGNMENT AND BILL OF SALE







MD Cowan, Inc. (herein called "Seller"), for Ten Dollars and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), does hereby BARGAIN, SELL, ASSIGN, TRANSFER, SET OVER, and
DELIVER unto PV Exploration Company, an Arkansas corporation (herein called
"Buyer"), whose address is 1083 Sain Street, Fayetteville, Arkansas 72703, the
following described properties, rights and interests:




(a)

the drilling rig and all the tanks, drilling structures, pumps, equipment and
other personal property described on Exhibit A attached hereto and made a part
hereof;




(b)

the benefit and the right to enforce all warranties and guaranties relating to
the above-described properties; and




(c)

any and all rights, claims or causes of action that Seller may have against
Seller's predecessor in title or any parties that have provided equipment,
services or supplies that become part of the Properties, whether now existing or
hereafter arising.




The properties, rights and interests described above are herein sometimes called
the "Properties".




TO HAVE AND TO HOLD the Properties unto Buyer, its successors and assigns,
forever.




Seller has good and marketable title to the Properties, free and clear of all
liens, security interests, encumbrances, and other burdens.




Seller agrees to execute and deliver to Buyer, from time to time, such other and
additional instruments, and to do all such other and further acts and things as
may be necessary to more fully and effectively assign to Buyer the Properties.




This Assignment and Bill of Sale is made subject to that certain Sales Agreement
between Seller and Buyer dated September 29, 2005 (the “Sales Agreement”).  The
Sales Agreement contains certain representations, exclusions, warranties,
covenants and agreements between the parties, some of which may survive the
delivery of this Assignment and Bill of Sale, as more particular provided for
therein, but third parties may conclusively rely on this Assignment and Bill of
Sale to vest title to the Properties in Buyer.








 




IN WITNESS WHEREOF this Assignment and Bill of Sale has been executed on
                , _____.







Seller




MD COWAN, Inc.







By:




Michael D. Cowan

President








 




EXHIBIT D







TESTING PROCEDURES







All Rigs and all components parts thereof shall be tested under loaded
conditions (if permitted by manufacturer) for a period of not less than 48
continuous hours with satisfactory results before they are accepted.  The test
will include, but not limited to, the following general procedure with Cowan’s
responsibility noted below (break-in conditions on new engines will be taken
into consideration).




1.

The mud pumps to be operated at 117 SPM with 5-1/2” liners at 3000 psi while
pumping water thru a choke back to the mud tanks (with pressure recorder).




2.

The pipe handler to be operated up and down (complete cycle as though picking
up/laying down pipe) while handling an 8” drill collar.




3.

Make up and break out the 8” drill collar in a sub/short drill collar with the
“Iron Roughneck”.




4.

Fluid (water) to be circulated across the Shale Shaker (requires screen to be
installed).




5.

All solids equipment (desander, desilter, transfer/mixing pumps, hopper, etc) to
be running.




6.

All rig instrumentation (furnished by Cowan) and all rig lights to be
operational.




7.

All third party instrumentation to be operational and functioning.




8.

All BOP’s to be connected to control panels and operational (minimum of 10
opening / closing cycles).




9.

All Drilling Air Compressors to be run thru a choke and meter run @ 2800 CFM @
300 psi boosted to 500 psi.




10.

Rig Generator’s to run (alternating) and loaded while operating rig under test
conditions.




In order to carry out the above testing requirements, Cowan will need to provide
the following:




1.

24 hour access to yard.




2.

Fresh water to fill mud tanks and trucks to haul water to and from tanks during
and after the testing period.




3.

Personnel to assist during testing period, i.e.: mechanic, electrician, welder,
roustabout, etc.




4.

Diesel fuel.




5.

Eight (8) inch drill collar and sub.




6.

Adjustable choke / chokes to pump through (fluid and air) and pressure recorder.




7.

Tools as necessary.




8.

Forklift or other equipment to assist in testing.




PV Exploration will provide rig crew to run the rig during the test period with
Cowan’s assistance.




Prior to the testing of the first Rig delivered hereunder, Cowan and PV
Exploration shall mutually agree upon detailed acceptance testing procedures and
an acceptance testing checklist (collectively, the “Detailed Procedures”).  Once
agreed upon, the Detailed Procedures shall not change unless modifications to
the Rig design or Rig components necessitate a change thereto.








 




EXHIBIT E







INSURANCE







A.

Amounts of Insurance – Cowan shall, at its own cost and expense, procure and
maintain in full force and effect at all times throughout the term of this
Agreement the following insurances (on an occurrence basis) for coverages at not
less than the following limits of liability:




(i)

Workers’ Compensation and Employer’s Liability Insurance –




Minimum Limits:




Worker’s Compensation:

Statutory




Employer’s Liability:

U.S. $1,000,000

each accident

U.S. $1,000,000

disease each employee; and

U.S. $1,000,000

disease policy limit




(ii)

Commercial General Liability Insurance – This policy shall provide coverage
against claims for bodily injury (including bodily injury and death), property
damage (including loss of use) and personal injury, and shall include
contractual liability insuring the indemnity obligations assumed by Cowan under
the Agreement, products and completed operations coverage premises and
operations coverage, broad form property damage coverage, independent
contractors, separation of insureds, actions over indemnity coverage, sudden and
accidental pollution liability coverage including clean up on or off the site
which shall be a primary, non-contributory.




Minimum Limits:

U.S. $1,000,000

combined single limit each occurrence

U.S. $2,000,000

general aggregate, with such limits dedicated to the Project

U.S. $2,000,000

products and completed operation aggregate, with such limits dedicated to the
Project




(iii)

Commercial Automobile Insurance – This policy shall include coverage for all
owned, hired, rented, and non-owned automobiles and equipment.




Minimum Limits:

U.S. $1,000,000

combined single limit each occurrence





 







B.

Insurance Companies – All insurance required to be obtained by Cowan pursuant to
this Agreement shall be from an insurer or insurers permitted to conduct
business in the State of Texas and shall be rated with either and “A-;IX” or
better by Best’s Insurance Guide Ratings or “A-“ or better by Standard and
Poor’s.

 

C.

Subcontractor’s and Sub-subcontractor’s Insurance Requirements – Cowan shall
ensure that each subcontractor and sub-subcontractor shall either be covered by
the insurance provided by Cowan pursuant to this Agreement, or by insurance
procured by such subcontractor or sub-subcontractor.  Should a subcontractor or
sub-subcontractor be responsible for procuring its own insurance coverage, Cowan
shall ensure the each such subcontractor or sub-subcontractor shall procure and
maintain insurance to the full extent required of Cowan under this Agreement and
shall be required to comply with all of the insurance requirements imposed on
Cowan hereunder, except that Cowan shall determine the limits of coverage
required to be obtained by such subcontractors or sub-subcontractors in
accordance with reasonably  prudent business practices.  All such insurance
shall be provided for at the sole cost of Cowan or its subcontractors or
sub-subcontractors.  Cowan shall obtain a certificate of insurance from all
subcontractors or sub-subcontractors evidencing proof of required coverages and
provide copies thereof to PV Exploration.

 

D.

Primary Insurance – The insurance policies of Cowan and its subcontractors or
sub-subcontractors shall state that such coverage is primary and
non-contributory to any other insurance or self-insurance available to or
provided by PV Exploration.




E.

Certificate of Insurance – Prior to the commencement of any work under this
Agreement, Cowan shall provide a certificate of insurance reflecting all of the
insurance required by Cowan, and primary/non-contributory insurance requirements
contained in this Agreement.








 




EXHIBIT F







SPARE PARTS










SPARE / MISC. EQUIPMENT LISTS for a FIVE(5) RIG OPERATION

 

Items Required for Second set of 5 Rigs

   

DERRICK AND SUBSTRUCTURE:

      

Derrick / Mast

& Trailer

 

          X

   

Substructure

 

           X

   

DRAWWORKS AND ASSOCIATED EQUIPMENT

      

Drawworks

 

X








DERRICK HOISTING EQUIPMENT

      

Crown Block

 

X

   

Traveling Block

 

X

   

Hook

      

Drilling Line

 

X

   

Rotating Table

 

X

   

Top Drive

 

X

   

POWER SUPPLY SYSTEMS:

      

RIG POWER PLANT

  




COMPRESSED AIR SYSTEM

      

Booster & Mist Pump

 

X

   

Rig Air

 

X

   

DRILLSTRING EQUIPMENT:

      

TUBULARS

      

Star Saver Sub

  




Spiral-Wate Drill Pipe

      

Quantity:

  

Nominal Size OD:

  

Weight:

  

Range:

  

Tool joint OD/ID:

  

Type of Hardfacing:

  

Internally Plastic coated:

  

Connection type:

  

Thread protectors:

  

API Stress relief pin groove

  

Drilco Boreback on box

          

Drill Collars

  

Quantity:

 

           X

OD body:

  

ID body:

  

Nominal length of each joint:

  

Drill collar body (slick/spiral)

  

Recess for “zip” elevator

  

Recess for slips

  

API Stress relief pin groove

  

Drilco Boreback on box

  

Connection type

      




Crossover Subs

      

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Type (pin/box):

      

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Type (pin/box):

  

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Type (pin/box):

      

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Type (pin/box):

      

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Type (pin/box):

      

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Type (pin/box):

  




Near Bit-Subs (Box-Box)

      

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Bottom connection type:

  

Bored for float valve:

  

Float size:

      

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Bottom connection type:

  

Bored for float valve:

  

Float size:

      

Quantity:

 

X

OD Size:

  

ID Size:

  

Top connection type:

  

Bottom connection type:

  

Bored for float valve:

  

Float Size:

      

HANDLING TOOLS

      

Semi-Automatic DP Slips

 

X

   

Drill Collar Slips

 

X

   

Drill Collar Safety Clamps

 

X

   

Bit Breakers

 

X

   

Rotary Rig Tongs

      

Elevator Links

 

X




WELL CONTROL:

      

Rams

 

X

   

Remote Control Panel

 

X

   

Choke Manifold

 

X

   





    

MUD SYSTEM:

        

MUD Pump Spare Parts

        

Quantity:

 

X

5-set of liner, pony rods, valves, seats

1-seat puller on each rig

2-sets of V-groove belts for pumps

2-electric rod washers pumps w/electric motors

2-pump drives complete

4-sets of pumpdrive bearings

2-shafts

2-3” POP off valves

4-5,000# MUD valves

5-6” butterfly valves for charging pumps

5-sets of belts for charging pumps

2-elements for pulsation dampners K-20 pump parts

         

Desander

 

X

4-CONES W/CLAMPS

    

Desilter

 

X

36 CONES W/CLAMPS

    






